August 25, 1951


Hon. Allan Shivers          OpinionNo. V-l.254
Governorof Texas
Austin,Texas                Re: Validityof "riders"in H.B.
                                426, Acts 52nd Legislature,
                                1951; the generalappropria-
                                tion bill for the biennium
Dear GovernorShivers:           ending August 31, 1953.

          In your original.requestfor an opinionyou asked
that we studythe legalityand ccmstltutionality  of the riders
in House Bill 426, Acts 52nd Leg., KS., 1951, snd adviseyou
as to our concluslonsas early as possible. In subsequentcon-
ferencesyou Xndlcatedthat'ymsrs primarilyinters*ed in ss-
curingthe rulesoflawapplicabls ln&tendningthslegality
or constitutlomlltyof riders In an approprlatlon  bill. You
s'kated~thatin vlew'ofthe h&ding In Fulmo& v. Lane, 104 Tex.
499, l&C SiW. 405 (19l.l)and Att&ney GenerBl'sOpinionNo.
V-1196 (1951)that the Governorhas no authorityto veto a non-
appropriating ri$er In an appropriationbill, you are particular-
lyconcernsdajmutthe growlngtendencyt~rd "governmen by
riders'and desirea general*ateme& of the rules of law ap-
plicableto rldsrsratherthan a specificruling on each sepa-
rate rider. With this in n&&we     shallpresentthe general
rules.andrefer to specificriders only by'way of illusttition
as to howthg generalrules are applied.

          Gsne++y speaking,the constitution@.  provision
limitdngt&. scope of riders in gsneralappropriation bills
and the power of the Legislaturewith regardthereto is Sec-
tion 35 of.ArticleIII of the Te%as Constitution: In addition,
Section1 of ArticleII is sometimesapplicable.

         The historyof Section35 of ArticleIII and discus-
slons,b$cont.emp+ry juristsgive an insightinto the evils
                                 by its adoption. Sect&n
which ~rs intendedto be corrsctefl
35 p~oviaes:~

         ."Nobill, (exceptgeneralappropriation  bills,
     which may embracethe various subj&ts ad accounts,
     for and on accountof which moneys are apprdprlated)
     shall containmore thsn one subject,which shallbe
     expressedin its title. But if any subjectshallbe
     embracedin an act, which shall not be expressedin
158
      Hon. Allan Shiv-eSS,
                         PW3e 2   (v-1254)



          the title, such act shall be void only as to so much
          thereof,as shsllnot be so expressed."

               A similarprovisionoriginallyappearedin Section24
      of ArticleVII of the *eras Constitutionof 1845 as follows:

               "J?xerylawenectedbythe Legislatureshallem-
          brace but one object,sndthat shallbe expressedin
          the title."

                Thiswasthe first time inTexas historythatanat-
      tempt was made to controlthe title and inclusiveness of legis-
      lation. The Constitutions of 1861, 1866, and 1869 carriedfor-
      ward the wordingwithoutchange.

               .Indiscussingthebe&groundoftheTexasprovision
      cplef Justice0. M. 'Roberts,
                                 a memberof the 1866 Convention
      anda contempoFaryofthisperlod,said:

               Yl!h%sprovl+xainthe Constitutionor~giaate~   in,
          andwas adoptedtopreventthe repetitionofamost
          flagwit cibue of legislativepower inthe State of
          Georgiainthe la&century. Its historylsbriefiy
          sketchedinenopinion&eliveredinthe Supremecourt
          of that State,a6 follows,to wit: *As to the objec-
          tionthat the act of l&is    violative'ofthe17th sec.
          lst art. of the Constituti&of Georgie,becausel~e
          tit~"la at variancewith the body of the cd, I would
          obeervethatthetraditionaryhietorJrofthisclause
          ls,'thetit was insertedin the Constitutionof 1798,
          atthe'iwta&e of'GeneralJauk?sJackson,    andthat
          its necessitywas suggestedby the Yaeoo act. 'That
          meiwrablemeasureof tti~li'th  of Jsne,   1795; as
          ie&.lknown,wwe     smugg&edthroughtheLegislature
          under the captian.ofsn act, "for the kymsnt of &
          let& State troopa,"and a declarationin its title of
          the right of the State to the unappropriatedterritory
          thereof,"for the protectionend supportof Its fron-
          tier settlements." (Mayorsnd Aldermanof Savannah
          v. The State of Georgia,4 Ga., 38.) This obnoxious
          act was repealed'thenext year, and the large grant of
          land to privateindividualsembracedin it declared.
          null and void for fraud in its enactent. This z&t
          becams stillmore notoriouslymemorableby its tibjed-
          matterbeing litigated,and its historybeing devel-
          oped in the report of the leadingcase of Fletcherv.
          Peck, decidedby the SupremeCourt of the United States
           in 1816. (6 Cranch,U.S., 87.)
Hon. Allan Shivers,F'age3 (V-1254)



         "Hencethis provisionlimitingthelegislative
    power, hasbeen adoptedinmnyif not most of the
    Constitutionsof the differentStates of ths Union.
              djlngsv. San Antonio,47 Tex. 548, 555,
    ;5i &3;;.-

          In 1851 the Texas'Suprene
                                  court, in an opinionby
Chief JusticeHemphill,held that Section24 of ArticleVII
rasmlaatory,notmerelyairectory.

         The evils to be avoidedby this constltutionallimi-
tation have been discussedin iumerousc&es. Typical of these
discussionsis the followingfrom Stons v. Brown, 54 Tex. 330
(188lrat 342, in which the SupremeCourt of Texas said:

         "Ths principalobjectof this constitutional  pro-
    vieion la to advisethe lsgislaturstid the people of
    the naturs of each particularbill, so as to prevent
    the insertionof obnoxiousclauses,which other@e
    might be engraftedthereuponand become the law; and
    aleo $0 preventconibinations,whsrsbyw+dbs     concen-
    ttitedthe votes of the friendsof differsntmeasurk  .f
    nohe of which could pass singly;thus causingeach
    bill to stand on its own merits.3

          In CooleytsConstitutional
                                  Ll.mi~at,ions
                                             (8thEd. 1927)
295, ths purposeof the constitutional
                                    provisionis -ised
as follows:
         n. . . It rcay.therefore
                                be assumedas settled
    that the purposeof thess provisionswas: first,to
    :prevsnthedge-podgeor 'log-rolling' .&egisl$$;
     second,to preventsurpriseor fraud upon the legisla-
    ture by means of provisionsin bills of which the title,s,


    .g .Georgiawas the first State to place this type of limi-
tation in its constitution.There are now 41 Statesthat have
provisionsof this generalnature. &ly connectic.ut,  Maine, Mas-
sachusetts,New Bampehire,North Carolina,Rhode Islandand Ver-
mont are withoutit. ConstStutional Limitationsupon Statute
Tltles.inLouisiana,6 La. LA 72, 78 (Comment1944).

     g   Cannonv. Hemphill,7 Tex. 184 (1851).

    .1/ Similargtatementsare found in the g&era1 treatises,of
Freud, Standardsof AmericanLegislation,155, 156; 1 Sutherland
Statutoryconstruction(3rdEd. 1943) 287, Sec. 1702; 1 Cool6yle
Constitutional
             Limitations(8thEd. 1927) 294, 295, 296.
Hon. Allsn Shivers,Page 4   (V-1254)



    gave no Intimation,and which might thereforebe over-
    lookedand carelesslyandunintentianallyadoptea;
    and, third,to fairlyapprisethe people,throughsuch
    publicationof legislativeproceedingsas is usually
    made, of the subjectsof legislationthat are being
    considered,in or&r that they may have opportunity
    of being heard thereon,by petitionor otherwise,if
    they shall so desire."

          In 1 Sutherland,StatutoryConstruction(3rdEd. 1943)
290, it is stated:

         ". . . It preventsthe surreptitious passageof
    laws containingprovisionsincongrouswith the subject
    proclaimedin the title. It militatesagainst 'omnibus,'
    or multi-subjectlegislation, the practiseof procuring
    dlves~ anduurelatedmatterstobe passedas one act
    throughthe consolidated vote of.thcadvocates of each
    separatemaasure,whenuerhausuo sinalemeasurecould
    ha& been pasf&~oz.i its-ownmerits. It also prevents
    the attachmsutof uudeeirable!riders~upon:bille  kek-
               passed beeause'oftheir.~lic,~~
    taln to 'be'                                   ity
    oFdesirability." (Emphasisadded throughout:)"'

          The last sentenceabove quoted frOm Sutherlandis.
partlcula+y applicableto geueralapprop&tion bills..It
is c&tAinthattheyare desirableand.iufad necessarylegis-
lii+,ion.Asausu&thiug,thist~        ofbill comesup fo+&ui
+?T8tion late IIIthe E~SS~OII and mu& bepassed. Ev&;permis-
sibli and appropriateridersare often attachedin conference
committee,and the entirebill is submittedto the House slidthe
Senate on a."takeor leave it" vote. Iu such instances,there
is no opportunityfor-publicnotice,full discussion,~amsndment,
or eliminationof a particularrider. Legislatorsare called
upon to vote for the entirebill as draftedby the conference
committeeor vote againstthe entirkbilli

          In the sams manner,the entire generalappropriation
bill is submittedto the Governor. Ik can veto appropriation
items and riders,but he doe6 not have the power to veto non-
appropriating riders. AttorneyC+eral's opinionNo..V-llg6
(1951). If an objectionable matter of generallegislationis
containedin a non-appropriating rider, the Governormust never-
thelessaccept it or else veto the entire generalappropriation
act. :Thishe can seldomaffordto do.

         The constitutional limitationnow under consideration
was aimad at praventingsuch situations.T,hiswas statedby the
 Hon. Allan Shivers,Page 5 (V-129)



 SupremeCourt of PennsylvanIa,a State which has a similarcon-
 stitutionalprovision,in Commonwsalthv. Barustt,1% Pa. 161,
 48 A. 976 (lgol),as followsz
      11
       . . . by joininga number of differ& subjectsin
      one bill the governor was put under compulsionto ac-
      cept sons enactmentsthat hs could not approve,or to
      defeatthe whole, includingothersthat he thought
      desirableor even necessary. Such bills, popularly
      called *omnibusbills,'became a cryingevil, not ouly
      from the confusionand distractionof the legislative
      mind by the jumblingtogetherof incongroussubjects,
      but stillmore by the facilitythey affordedto cor-
      rupt combinations of minoritieswith differentinter-
      ests to force the passageof bills with provisions
      which could mver succeedif they stood,onthsirsepa-
      rate merits. So,~omon was this practicethat it got
      a popularname. universallyunderstood,as ~logrolling.'
      A kill more objectionabls~practice grew up, of putting
      what is known as a 'rider'(that is, a new~andunrelated
      enactmentor provision)on ths ~appropriationbill~,  and'
      thus'kokrcingtheexecutiveto approve'obnoxioils  legis-
      lation,or bring the wheels of.ths governmentto a stop
      for want of funds. Thesewere some ofthe evilswhich
      the later changesin the constitution were intendedto
      nm?dy* . .."

            Again with specificreferenceto the reasonfor this
  type of constltutlonailimitation in the case of appropriation
. bills,tha SuprktsCourt ofOregon +a:

           The evidentpurposeof this provisionwas to
      preventmsttersforeignto the generalpurpo*    of ap-
      propriationbills being attachedto them as riders,
      therebytakingadvantageof the necessityof the state
      for money to defrayits currentexpensesand to pay
      its officersto pass measurasthat perhapswould other-
      wise have been defeated." Evsnhoffv. State Industrial
      AccidantCommission,154 .Pac.106, 111 (1915).

          Three changeswere made in the wordingof this Article
 IJAthe c~stituth of 1876. The provisionwas moved from the
 GeneralProvisionssectionof the Constitutionto the Iegisla-
 tive Sectionwhere it became Section35 of Article III, with the
 wording it has today, It is quoted in full on page 1 of'this
 opinion. The reasonsforthethree changesare readilyapparent.
 The exceptionmade for appropriation bills was to insurethat no
 courtwould hold the appropriationfor each subjector account
Hon. Allan Shivers,Page 6 (V-3254)



a separategeneralsubjectand as a resulti-squire  a multiplic-
ityofappropriationbills;audths savingclausswas addsdto
preventthe strikingdownofths whole ofths Act. The other
basic chauge,from the use of ths word "object"to "subject,"
has been explainedas ping an attemptto m&e the whole provi-
sion less restrictive. The generalpurposeand objectof the
constitutionalprovisionremainsdths ssms.

          In dealingwith Section35 of ArticleIII, a ruls of
liberalinterpretation  has alwaysbeen applied. Ths tendency
of the dscislonsis to construethe constitutioual  provisions
onthis subjectliberallyrathsrthanto embarrasslegislation
by a construction whose strictnessis -cessary to the accom-
pllshmsntof the beneficialpurposefor which it was adopted.5
But at the same tims the Court has been carefulto point out,
as was orlgiuallydons by Chief JusticeHemphlllin Cannonv.
Hemphill;7 Tax. 184, 208 (1851),that t&is provisioncanuotbe
ignoredand thus nullified.

         ,Withreferenceto generalappropriation   bills, ths
SupremeCourt of Texas has held that "the appropriatingoffunds
to be paid from the StateTreasuryis's ~mibject~~withiu   he
mesuingof ArticleIII, Ssdion 35, of oul.constitution."  2 It
is clear frouths terms of the constitutional provisionthat
geueralappropriationbillsmaycontainmorethan ens subject
of this sanbsnature,i.e., appropriations for the variousde-
partxfsntsand accounts. The exceptlouof generalappxopriation
bills from the constitutionalprohibitiou againstbills.contaiu-
ing more than one subjectis a limitedand restrictedexception.
The exact wordingIs
     ". . . except generalappropriation
                                      bills, which may
     embracethe varioussubjectsand accounts,for and
     on accountof.whichmoneysaFe to bs appropriated
     . . .II

         As long as a gene-1 appropriationbill includesonly
subjectsof appropriatingmoney and likitingthe use thereofin
harmonywith generallegislation,it may relateto any numberof


    UJ 'Stone.v.Brown,~54 Tex. ,330,341~(1881),and Travelers
ProtectiveAssociationof Americav. Ziegler,250 SiW. lll5, I..u~,
.(.Tex.
     Civ. App. 1923, error ref.).

     I/ Giddingsv. San Antonio,47 Tex. 548 (1877);Dellinger
v. State,28 S,Wi2d 537 (Tex. Grim. App. 1933).

     q   Moore v. Sheppard, 144 Tex. 537, 192 S.W.2d 559 (1946).
Hon. Allan Shivers,Page 7   (V-1254)



different"subjectsand accounts." In suchimtancesallof
the subjectsa.r$under the one generalpbjectand purpose of
appmprfatingfhde fromthetreasury. !i!he    obviou?purposeof
this l.kited.~xceptionwastolPahe  certaintb&.appropriations
to more than one departmentin the same bill would not be pro-
hibited. In all other respectsgeneralappropriation   bills
are subjectto the 88013prohibitionas all otherbills against
contalnlngmore than one subject. The result is that general
legislationcsmotbe embodiedulthina generalappropriation
bill. Moore v. Sheppard,supra.

         A generalappropriationbillmaybe deflnedas a single
bill which appropriatesfunds for two or more departments,sub-
jects,accounts,or purposes. Ithasthe one generalpurposeor
mbject matterof appropria&g money.7

        Oenerallegislationdaagmorethanappmpriate money
andl+titsexpsImtllre.    AssaidbyafonssrAtto~yGeneral
a opipronNo. 2965 0935)p
    *. . . iithcBilldoeemonthansetael~a~of
    monsy,providethe means of its.'di&ributlon,and tO
    vhom it shallbe distributed,then it is .ageneral
    lav...;"

         Thus,the distindionbetvpen~ralappropriatian
bU   and e=nersllagi+Wion has been r+tgni+  irithie state         . .
Inthe ~h@lefactthatthe formrmerely@ts apa$suq       of'
molrapf~gaAfic obJ+ganduseswhilethe      lattardqepmore
than+Myappropriateandlimittheuse~f~iunds.      C&neral
legislationConstituteeaseuaratem&S&t andcannotbe ln-
clkdwlthlna    generalappr~priakmbiil. Moo&v. Sheppard,
supra;Att'y Gen..Op.2965, mpra.

          This does not mean 4hat ge!qal legislationmay not
containanappropriatlanwhichismere~ incidentaltoaudneces-
sexy to carry out the subjectand purpose of.the generaljaw.


    u The Arizonfr   S&ems Court has said:- The generalappro-.
priationbillieno~ inthetrue sense of the Wxqlegislation;
it is, as the lauguageImplies,merely a settingapart of the
funds necessaryfor the use andmaintenanceof the v&riousdepart-
mznts of the &ate governmentalready inexistence andtiction~
ins." Sellersv. Fn&miller, 24 P.2d 666, 669 (Aris.Sup:l933).
TheNevadaSup-      Court has said: 'The?+approp~iationbille~
as indicatedby the titles,are p+sed fv cpp+      ef the s+&e-
government, and are pot legislativeacts changingtk, +zbstantive
orgenerallaws. . . ." State v..Eggem, 136 P. 100, 101 (Nev.
slip:1913).
.Hon.Allan Shiv'qs,Page 8   (v-129)



AttorneyCensral*sOpinionNo. 2965, supra. Neitherdoss it
meanthata generalappropriationbFUm~~ynotcontain~ral
provisionsaad.~taFlslimitingandr‘estrictingt~use of the
fundsthereinappropriated,   if.suchprovisionsare necessarily
connectedwith and incidentaltoths aooropriation  and use of
ths funds and if they do not conflictiith-or.
                                            amountto general
legislation.Conleyv. Daughtersof the Republic,106 Tex. 80,
156 S.W. 197 (qu).

         Th? generalrule with referenceto all bills was stated
by the SupremeCourt of Texas in Phillipsv. Daniel,94 S.W.2d
1193, llfl'(Tex.Civ. App. 1936, error ref.),as follows:

          "The law is settledthatunderthe Constitutional
     provisionreferredto @tlcle III, Section3fl auy num-
     ber of provisionsmay be containedin the samsbill or
     act,houeverdivsrsatheymaybs; the only requirement
     beingthatthsyare conslstentuithths generalobJect
     or subJect,andhava amutualralationsndconnsdion,
     dQedlyor indirectly,withths generalsubjector ob-
     ject of the act or bill."

          With specialregardtowhat incidentalprovisionsmay
bs includedwithin a generalappropr~iation bill, our Texas courts
have not stateda general.rule..I@ever, from statementsas to
what may not bs includedand from numsrousopinionsof the Attor-
nqGeneral,ve~belie~the ru&sniqbe state!generallyas fol-
lows:-Inadditiontd appropriatingmoneyandstipulatingthe
amount,namer, and purposeof the varlous~itemsof expsnditure,
a generalappropriation bill may containany provisionsorelders
which detail,limit,or restrictthe use of the funds or othsr-
wise inkrethatthemoneyis      spantforthe requiredactivity
for which It is thereinappropriated,if.theprovisionsor riders
are necessarilyconnectedwith and incidentalto the appropriation
and use of the funds,and providedthey do not conflictwith gen-
eral legislation.8
     g AttorneyGeneral'sOpinionNo. 2965 (1935) saysthat we'
 shouldbe governedby the ordinarilyacceptedsksaning  of "Appro-
priationBill" and quotesas accepteddefinitionsthefollowing:
           "*A settingapart from the public rsvenueof a
     certain-aimof money for a specificobject in such a
     msnnerthat the executiveofficersof the government
     ars authorizedto use thatmoney.and no more for that
     objectand for no other.' C.J. -iol.,~4, pa@ 1460.
           "Websterdefinesan appropriation  bill as follows:
           "'A measurebefore a legislativebody authorieing
     the expenditureof.publicmoneys and stipulating   the
      amount,manner,and purpose of the various items of
      expenditures.'"
Hon. Allan Shivers,Page 9   (V-1254)



          In supportof this generalstatementof the rule we
call your attentionto the cass of Lindenv. Finley,92 Tex. 451,
49 S.W. 578 (l&p), in which the SuprenwCourt of Texas said:
"Thereis nothingin the Constitutionwhich prohibitsthe Legis-
lature from limitingsny appropriation by any apt words exprss-
sive of their intent." Also, in Conlsyv. Daughtersof the Re-
public,106 Tex. 8C, 156 S.W. 197 (1913),the Court uphelda pro-
vision in &general appropriation bill which requiredthat funds
appropriatedthereinfor improvementof the Alamo propertywere
to be expsndsdupon approvalof the Governor. The Court said:

         "It cannotbethata separateand independentlaw
    wouldbe necessaryto directand controlthe expendi-
    ture of every item of appropriation."

          Courts of severalother Stateswith similarconstitu-
tlonalprovisionshave appliedthis generalrule. A riders    that
limitedexpensesfor transportation,   lodgingand subsistence to
a $5 per day maxlnnnawas held valid in New Mexico. The Suprsms
Court ofthat'.Statesaid, "!l!hsdetailsof spendingthemoney so
a~~~~d,~irhichslp       necessarilyconnsctedwithand. . .
           . . . don0tviolatethe Ccmstitutioniiincorporated
in such generalappropriation  bill." Whittierv. Safford,214
Pac. 759 (N. Msx. Sup. 1923). The MississippiSiiprems  Court has
said: :Ths legislaturscan providsin bills makingappropria-
tions for the expenditureof the monsy, andths conditionson
whicli.itmaybe drawn+e~thetreasory, add for the administra-
tion of the fund so long'asthe machinerycreatedis'limitedto
ths appropriationso made." Trotterv. Gates & Co.; &I So; 843,
846 (Miss.Sup. 1932). TheSuprsmeCourtofi4ontana,inholding
that a rider inanappropriationbill changingths methodof
paymsntout of a designatedfund is valid, said, ". . . so long
as incidentalprovisionsof an appropriation   bill are germane
to ths purposeof the appropriationit does not conflictwith
any Constitutional provision. . . . What valid objectioncan bs
interposedto such a course,so long as the Legislatureconfines
the incidentalprovls.ions to the main fakt of the appropriation,
and does not attemptto incorporatein such act generallegisla-
tion, not necessarilyor directlyconnectedwith the appropria-
tionlegally made, under the restrictionsof the sectionin
@Lest       Davi.dson.v..Ford,l!~Lp..2h-~3~..3~.(Mont. Sup.
     F"
1943).


    e/ ~Cnlythe State of Florida,where the Constitution   pro-
vides that the appropriationbill shall coutainnothingbut appro-
priations,holds that any rider which in fact doss not appropriate
money is'invalid. Lee v. Dowda, 19 So. 2d 570 (Fla. Sup. 1944).
166   .   Hall.
              AlLanShiPe~%Pal+'l.o (V-1254)



                    This lnterpretatianoftherule applicabletorlders
          ina generalapproprlationbillunderSection35 of ArticleIII
          has been followedby the Texas Legislatum for msuy ysars. It
          has continuouslyprovidedforaccolmtingprocedures   inconzbx-
          tlon with the funds appropriated,limited~theuse of coutiagent
          expenseappropriations,  set the rates fortravslexpeusstobe
          paid from the fundsto State employees,spscifiedthstime of
          'paymentof salariesappropriated,  and.prohibitsd
                                                         use of appro-
          priatedfmds forpaymntof salariesto "snyemployee.who         uses
          alcoholicbew?raSeswhile on active duty" or who engagesin cer-
          tain politicalactivities. Riders ofthis natureinths general
          appropriationbillareconstitutional,becausethsynrnlyds-
          tail,limit,orrsstrlctthe use of the fundsappropriatedor
          otherwIseinsursthatthe-ywillbeussdforthe            purposes
          i&en&d.    liventhe riders prohibitingpaymentof salariesto
          thosewho consumsalcoholicbeverageswhilsondutyorwhoen-
          gage in politicalactivitiesare legitimateswans of inmuing
          that the purposeoft&s appropriationwillnotbs defeatedand
          thsnoneywastedonenployeaswho carryonunauthorlsedactivi-
          ties daringthe time for which thay 85e bain~ p$dto'attendto
          t&s stats'sbus~ss. IntheTexasLegislative'Manual.(1~),
          page 263, this typi of provisionIs referredto as "a condition
          attachedto au appropriation,  upon failureto complywith which
          the appropriatldnwillcease to be effective." See also pags
          224.

                   .Approprfationbillriderswhich violateSsctlon35 of
          ArticleIIXhave beenmore fr&ua&lydiscusssdbythe dourts:
          snd the AttorneyGsneral'thanthos,awhich are propsrlywithinthe
          scopeof‘suclibills. The majority of l&s rider.6which have been
          strichurarethosewhichattempttomodiiyoramanda~ral
          statute. It is well settledin this State that a rider attached
          to a aeneralaimronriationbill cannotrewal. nodifyor amend
          an existingg&r&    law. State v..Steele;r(-Tex.203 (18&Z);
          Llndenv. Finley,92 Tex. 451, 4.9'S.W.578 (l&J); Attorney
          GeneaX's OpinionsNo. 1745 (19171,2787 (19291,2965 (19351,
          2970 (1935);0-445 (1g39j1.
                                   o,-1837~i1940),~0-2573(wo);-0.~5329
          (1g43),v-412 (1947),and v-894 (1949).

                    In Statev. Steele, supra,Linden Y. Finlsy,supra,am
          AttornsyGeneral'sOginions1745, 2787, 2965, mpra, it was held
          that gnsral statutesfirinS salariesor fees couldnot be amen&
          by a generalappropriation bill. Riders providingfor uss or
          transferof specialfunds contraryto generalstatuteswhich pro-
          vided for a differentdepositor use were hsldunconstitutional
          by AttorneyGeneral'sOpinions2970 (1935),O-5329(19431,and
          V-412 (1947). A rider requiringthree years residenceinTexas
          beforebeing adatittedto the State TuberculosisSanatoriumwhen
Hon. Allan Shivers,Page 11 (V-1254)



the generalstatuterequiredonly citizenshipin Texas was held
invalidin AttornsyGeneral’s OpinionO-2573 (194'3).

           Generallegislationattemptedin a'generalappropria-
tion bill, even thoughnot desiguedto modify or amend au exist-
 ing statute,was condemnedby the SupremeCourt of Texas in Moore
v. Sheppard,supra. In that case the Legislaturshad provi&Z--
by rider iu the appropriation bill that the Clerks of the Courts
 of Civil Appeals shoulddepositall unofficialfees collected
,bythsm in the StateTreasuryand that they shouldnot be paid
their salariesuntil and unless they filed au affidavitshoving
 compliancetharewith.Moors refusedto complyand broughtsuit
to requirepaymentof his salary. The Couxtrenderedjudgmsnt
 in his favor upon the groundsthat the rider attemptedto fir
 fees of officeand that this was a subjectof geuerallegisla-
 tion separateaudapart fromappropriatingmoneyandtherefors
 unconstitutional.The Court said:

         "Phatthe fixingof officialfees is a matter of
     generallegislation, and is a *subJect'of generallegis-
     lationwithin the IssaIling
                              of ArticleIII, Section35,
     above, cannotbs questioned. . . .
     n. . . that portionof the AppropriationBill setting
     out for ths firsttime mattersnot germansthereto,
     and dealingwith gsnexallegislationon the different
     sndwhollymrelated ‘subject of fees chargedbypstl-
     tiohersfor unofficialcopies,andprsscribingths dis-
     positionof such fees, is in conflictwith the mandate
     of Article III, Section35, and is unconstitutional.
     . . ."

          A similarrulingwasmads bythe AttorneyGeneralof
Texas in OpinionO-445 (1939)writtenby former.As6ociat.e Justice
James P. Hart concerninga rider which prohibitedState employees
from acceptingor using passes Issuedby transportation agencies.
In this opinionit was said:

          'The anti-passprovisionsof the appropriation
     bill do not constitutea regulationof the manner in
     which the sums appropriatedthereinshallbs expended.
     If construedas an impliedamendmentof the general
     statutesprohibitingthe issuanceof free passes by
     transportation agencies,said provisionswould be in-
     valid since a generallaw'maynot be amendedby provi-
     sions of a generalappropriation bill. See State v.
     Steels,57 Tex. 200; Lindenv. Finley,92 TeX. 451."10
      9    This riderwas also held unconstitutional
                                                  becauseit
 was not coveredby the captionof the act.
Hon..AllanShivem, Page l2 (V-1254)



          Examplesof valid and invalidridersin HouseBill 426,
the generalappropriation bill for the bieuniumendingAugust 31,
1953, may be found in Subdivision(15) of Section2, ArticleIII,
relatingto State-ownedautomobiles.The valid riderprovides:
         ,I
          . . . No motor-propelled passenger-carrying
                                                    vehi-
    cle may be purchasedwith any of the fundsappropriated
    in this Article, . . ."

Thisisa constitutionalriderbecause  it dossnoxorethanlimit
and restrictuse of the.fondsappropriatedby HouseBill 426.

         The invalidrider readsas follows:

        ."AllState-ownedmotor-propelled  passenger-
    carqing vehiclesunder the controlof any department,
    conmission,board, or otherStateagencyars hereby
    declarsdtobe nolongerneeded. Suchmotor-propelled
    passenger-carrying vehicles shallbe sold in compli-
    -    with and as providedfor in Article666, Revised
    Civil Statutesof Texas,as amended,or otherwiseas
    providedby law, not laterthan October1, 1951. . . .
    provided,however,that theseprovisionsof this Ssc-
    tion in regardto the sale and purchaseof motor-
    propelledpassenger-carrying  vehiclesshallnot apply
    to the ExecutiveDepartment,StateHighwayDepartment,
    Departmentof Pulbic Safety,Cuss,Fish and Oyster
    Ccmds*ion, and the Railroad~ssion,      providedthat
    th+RailroadConmlssionshallonlykeepandhavs in its
    possessionnot to.exceedtwenty (20)motor-propelled
    passenger-camyfngvehiclesand the Texas PrisonSystem
    shall only keep and have in Its possessionthosevehi-
    cles equippedwith two-wayradios. Noticesshallbe
    given in +M.ng to personsnow using said vehicles
    of the time and place they are goingto be sold &order
    that such persons may have an opportunityto bid on said
    motor-propelled  passenger-carryingvehicles."

          Ths forsgoingrider is not incidentaltothe appropria-
tion of money or 'alimitationor restrictionof the use of money
appropriatedby House Bill 426. It relatesto an entirelydif-
ferent subjectand is generallegislation prohibitedby Section
35 of.ArticleIII of the Constitution.Att,orney Gsneral'sOpinion
No..V-1253 (1951).  This rider illustrates
                                         the reason for the con-
stitutional~prohibition againstgenerallegislationin an appropria-
tion bill. As pointedout in the above opinion,if this type of
legislationwere valid, it would be possiblefor the Legislatureto
providefor the sale of the State'sofficebuildingsor the public
                                                                  169
Eon. AlUmShivers, Page 13 (V-1254)



schoollands ina generalappropriationbill. Clearly,the
sala of State-owsedautomobilesand other.propsrty,in the words
of the SupremsCourt inMoore v. Sheppard,supra,is ona "dif-
ferentand whollyurirelated subject"froivapproppiatingfunds.
This rider is also unconstitutional
                                  becausethe captionof the
bill gives no noticewhateverof its presencein the bill. At-
torney General'8opinionv-l.253(1951).

          As previouslypointedout, riders in an appropriation
bill may sosetisk?s
                  conflictwith Section1 of ArticleII of ths
Texas Constitution,which provides:

         DThepowersof the Coverumentof the Stats of
    Tees shallbe dividedinto three distinctdepartments,
    each of which shall be confidedto a separatebody of
    maglst.racy,to wit: Those which are Isgislativeto one;
    those which are Executiveto anotheriaudthosewhich
    ire Judicialto another;and no parson or collectionof
    perffons,being of one of these departments,shallexer-
    ciss auy power propsrlyattachedto either of the others,
    exceptin the instsncesherein expresslypermitted.?

          The LegislativeBudgetBoard, composedofthe Speaker
and four Ho&z membersappointedby him (includingChairmanof
tlw Appropriations Comittee and Chairmenof Revenueand Tsxa-
tionCommittee)audthe LieutenagtGovernorand four Senateem-
krsappointed~hhim(inclubingCbsirmanofFinancc Committee
and Chairmsnof StateAffairsCommittee)was createdby Senate
sill 387,.Acts 51t3tLeg., R.S., l$+g,'ch.k@, 'p.,906(Art.
5kZgc,V.C.S.)  to serve in an iuvestlgatoryaudadvisokycapa-
city with respectto proposedappropriations.The Board'sfunc-
tions Eve supplementary to those of the Board of Controland the
Covernogas alreadyprescribedin Articles68ga:lthrough6&a-7,
V.C.S. Article6&a ime amsndsdby Senate Bill 413, Acts 52n8
m.,   R.S., 1951, ch. 332, p. 572.

         There is no constitutioual  questioninvolvedin
creationof such au advisorylegislativebudget conmittee. 1'
But the same Legislature,in a rider to its generalappropria-
tion bill for the Beard for Texas State Hospitalsend Special
Schools,went furtherin subjectingthe expenditureof trans-
ferredfunds and unexpendedbalancesby the Texas State Board
for Hospitalsand'Spedal Schoolsto the approvalof the



     il.J~Ter+ll v. King, 118 Tex. 237, 14 S.W.2d786 (1929).
Eon. Allan Shivers,Page 14 .(v-1254)


                      I2
LegislativeBudgetBoard.

         In like vein, the Fifty-secondIegislaturehas appended
severalsimilarridersto its generalappropriation bill, as fol-
lows:

         The LegislativeBudgetCommitteebid is here-
    by authorizedto requirequarterlybudget approvalprior
    to the expenditureof enyofthe fuuds appropriatedto
    the departmentsend agenciesof the State of Texas in
    this Ad. Suchreq~~ntwhenFxercisedshallbe          made
    by filingwrittennoticewith the State Comptrollerand
    writtendirediim with the departmentor agency. After
    tich notice,no moneys hereinappropriatedshallbe ex-
    pendeduntil such budget approvalshallhave been se-
    curea." ArticleIII, Section2, cbd. (34),LB. 426,
    Acts 52nd Leg., 19.51.

         nBuD(;gTAPPROVALJ6ENREQUISED.The Ie@+.etive
    BudgetBoard is hereby authorizedto requirethe sub-
    mimion of a budget for Ws approvalprior to the ex-
    pepdltun of any of the funds appropriatedto the St&e
    institutions of highereducationand to thepther edu-
    cationalagenciesof the St&e of Texes nan~d in his
    &kg article. Suchrequirement,whenexercised,shall
    be made by filingwrittennoticewith the State.Comptrol-
    ler a&written dir&&ion with the institutionor ageky.
    After the effectivedate providedin ech notice,no man-
    eys hereinappropriatedshellbe expendeduntil such
    budget approvalshallbeen Bid beefisecured. The au-
    thority&rantedby this peragraphshallbe exercised
    only in emergncies. The LegislativeBudgetBoard
    dalYdetermine when such an emergency~exists."  Arti-
    cle V, Sectiw’16, LB. ,426,Acts 52nd L&g., 1951.
                                                      /
         "QuarterlyBudgets. The tigislativeBudgetR&d
    shall requirequarterlybudget approval.prior to the ob-
    ligation~orexpknditti of any of the'fundsappropriated
    to the Board institutionsand the Centrd Officeti this
    Article& No moneys herein appropriatedshallbe expended
    until such budget kpprovalshall have been secured.!'Ar-
    ~ticieII, Section14, 'E.B.~
                              426, Acts 52nd Leg., 1951.


    'a   Section18(b)'and(c), House Bill 321, Acti 5lst Leg.9
R.S.,~1949;ch.842, pt 1084.
Non. Al.LsnShivers,Page 15 (V-1254)



           Since the State departments,institutionsof higher
 education,and other State institutionsare not a part of the
 legislativebranchof the State government,these rider6, in
 requiringfurtheritemizationof appropriations  or approval
 of the expenditureof appropriatedfunds by the Legislative
 BudgetBoard, violatethe constitutional  provisionprescrib-
..ingthe separationof powers.

          The phrase "any power properlyattack&to either
of the others"promptsinquiryas to what powersbelongto
each branch. "Legislative"  mans %zking, or havingthe power
to make, a law or laws." Webster'6New lnternationel   Diction-
ary (2dEd. 1938). This includesmakIng and itemizingappro-
priations. :YChf.power to itemizeappropriation8  is a legisla-
U-power which it may exerciseif it sees fit as long as'the
is in its hanas.         The legislationis completewhen the
appropriation-is &&.+    People v. Tremaiue,I.68N.E. 817 (N.Y.
Ct. App. 19s). The money once appropriated,   the Le&slature
Is no longerauthorizedto concernitselfwith the fin-ther    seg-
regationand disbursementof the funds,the constitutional    in-
hibitionbeing not only againstactualusurpztionof the func-
tion, but also againstone departztent's settingItselfup in
a supervisorycapacityover the actionsof another.l3 Paren-
thetically,it maybe notedherethat if the approvalofpro-
posdexpenditures'beconsi&redalegislatlve function,still.
such functioncouldno be delee;ated   by the body as a whole to
a'few of its zembers.lfi

         The legislativefunctionbeing to make laws, the execu-
tive iunctionis to carry them out. Webster'sNew International
Dictionzry(2dEd. 1938), in Its definitionof "executive," uses
the phrases"or carryinginto effect" . . . "or zecurestheir
due performance."More specifically,  the fizcaladministration
of the affairsof the governuetihas been held to be an execu-
tive duty.15 The above ridersthus attemptto vest au execu-
tive power in a joint cozmitteeof the legislativebranch.

           AlthoughTexas cases upholdingthe separationof powers
 are too nmrterous
                 to requirecitation,one exampleof an unwar-
 rantedlegislativeinterference  with the executivedepartmentis
 the strikingdown of Article803a, V.P.C.., which prescribedthe


     u    Cooley'sConstitutional
                               Li$tations (8thEd. 1927) 227.

     w    Ex parte Youngblood,251 S,W. 509 (Tex. Grim.App. 1923).

     w    In re Opinionof the Justices,68 AtL.873 (N.H. Sup.
 1907).
HCJL Al&an Shivers,Page 16 (V-U*)



                to be worn by peace officersmskingarrests


          Other ju.rlsdictions
                             likewiseabound in case authority.
The United StatesSupremeCourt struckdown an act of the Philip-
pine Legislature,creatinga gove-nt-ownedbsnkandcoalcom-
pany end vestingthe voting power thereofin a codttee includ-
inp the Presidentof the Senateand the Speakerof the House of
Representatives, as au attemptto engraftexecutivedutiesupon
a legisla vs officeand thus usurp the executivepower by indi-
rection.if Similarly,an act creatinga legislativecommittee
onStatewaterrightswasheld invalidwherethe court foundthat
the b@3lhuX!    hadnot only&d? a &~Wbutn!a e a joint commit-
tee its executiveagent to carry out the law.18

         A New York decisionexactlyin point, conc+rningan
appropriationfetteredby a provisionthat the money appropriated
k spent ouly with.approvalof two legislativeofficers,held un-
constitutionalthe provisionof StateFinanceLaw, # 139, re-
quirlngsuch approval,the Court of Appeals saying:

         'The Legislaturehas not only mads a law--i.e.,
    an appropriation--but has made two of its membersex
    officioits executiveagentsto carry out the law;
    i.e., to act on the segregationof the appropriation.
    This is a clear and ccmspicuousinstanceof au attempt
    bythe Legislatursto conferadmluistrative    power upon
    Go Of ItS owu members." Peoplev. Tremaine;168 N:E.
    817, 822 (N.Y. Ct. App. 1929).

          AttorneyGeneral'sOpinionNo. O-4609 (1942)is also
in point. That opinionconst~eB a rural aid appropriation  bill
(H.B. 284, Acts 47th Leg., R.S., 1941, ch. $9, p. 880). In
that statutea joint legislativeadvisorycomnittee,composed
of five Senatemembersand five House members,was given power
to approvenumeroustransactions,includingthe receiptof tui-
tion paymentand @anspotiation aid by schooldistricts. The
AttorneyGeneralruled that only so much'ofthe act as created
a joint 1egisLativeadvisoFycommitteeto study schoollaws as
an aid to their recodification was constitutional,whereasthe
provisionsimposingupon said committeeof the Legislaturethe
authorityto administerthe law were unconstitutional.  ,_


    l6J Scogginv. State, 38 S.W.2d 592 (Tex. Grim.App. 1931).

    II/ Springerv. PhilippineIslands,277 U.S. 169, 202 (1927)

     W   StOCkmanV- L-=aaY,55 Colo. 24, I29 Pac. 220 (1912).
                                                               173
Hon. Allan Shivers,Page 17 (V-1254)



         Therefore,in so far as the powersend dutiesof the
LzgislativeBudgetBoard are extendedin HouseBill 4.26beyond
the dutiesprescribedfor that Board in the statuteby which it
was created,the Legislaturehas attemptedto placeupon the
Board dutieswhich are in violationof Section1 of ArticleII
of the Terns Constitution.

          HouseBill 426 containsa total of 235 riders. Their
validityor invaliditycan be determiuedin most instancesby
applyingto each specificrider the generalrules herelnstated.
In some instances,however,the question&ay be closeenoughto
require additionalopinions.

          At this time severalopinionrequestsare pendingin
this officerelatingto the validityof specificriderswhich
hzve not been discussedin this opinion. We shallbe pleased
to furnishyou a copy of each additionalop$nionas it is corn-
pletd.




         In so far as Section35 of ArticleIII of the
    Texas Constitutionis concerned,in aaditionto ap-
    propriating money and stipulatingthe amount,msnuer,
    and purposeof the variousitems of expenditure to
    variousdepartments  and accounts,a generalapproprla-
    tion bill may containeny provisions.or riderswhich
    deteil,limit,or restrictthe use of the fun&3 or
    otherwiseinsurethat the money is spentfor the re-
    quiredactivityfor which it is thereinappropriated,
    if the provisionsor ridersare necessarilyconnected
    with and incidentalto the appropriation and provided
    they do not conflictwith generallegislation.

          Ridersprovidingfor accountingproceduresin
     connection with the funds appropriated,lImitlugthe
    use of contingentexpenseappropriations;   settingthe
     rates for travelexpenseto be paid from the.fundsto
     Stateemployeea,specifyingthe time of paymentof
    ,~~lzries appropriated and prohibitingthe use of ap-
     propriatedfunds for the paymentof salariesto "any
     employeewho uses alcoholicbeverageswhile on active
     duty" or.whoengagesin certainpoliticalactivities
     are valid in a generalappropriation bill because
     they merelydetail,limit,or restrictthe use of the
     fwds appropriated  or otherwiseinsurethat the money
     will be used for the purposesintended. They do not
174   Non. AllaIlsuverI3,Pe@ 18 (v-12541



          constituteadditionalsubjectsof gepesallegislation
          inviolationofSection35 ofArticle  III offheTexas
          constitutiorL.

               Riders attemptingto fix salariesend fees or
          transferfunds contraryto generalstatutesareuncon-
          stitutlcmal,because agenmalappropriationbill can-
          not amend,modify,or repeal a generallaw.

               Arider~prcdding for the sale of State property
          is notrelatedor incidentaltothe appropriationof
          funaz. It la generallegislationon a subjectother
          thanappropriationsandtherefore camotbe constitu-
          tionallyenactedin a generalappropriation  bill.
          Sec. 35, Art. III, Con&. of Texas;Att'y Gen. Op.
          r253 ( 1951) -

               The riders inthe,generalappropristionbillwhich
          seekto conferupona joiutbOBldcomposedofnmnbers
          of the Legielature(Lsgielative Budget Board)author-
          ityto repuircfurtherltemisationof appropx%atedfwi
          ora~~oft~e*pendituret~reofviolatt             Section
          1 of Article II of the Constitutionof Texas, which pro
          hibitst&e exerciseby the legielatlvebranch of~powers
          properlyattacbedtothe executivebrmch.




                                  AttorneyGeneral




                                  E. Wayne Mode
                                  Assistante